* Rehearing denied April 19, 1937. Writ of certiorari refused June 21, 1937.
This is a suit for damages for physical injuries in the sum of $300 brought by Frank Butler, a young colored man about 23 years of age, against the New Orleans Public Service, Inc. Plaintiff alleges that while a passenger on a street car operated by the defendant corporation, he fell through the open door on the rear platform and suffered certain injuries described in his petition; that his fall was due to the negligent handling of the street car by defendant's servants; that the car stopped suddenly as it reached Nashville avenue, plaintiff's destination, the brakes having been applied in such a manner as to cause the car to skid along the rails and finally come to an abrupt and violent stop throwing plaintiff off balance and through the open door which the conductor had negligently opened while the car was in motion.
The defendant answered denying the charges of negligence imputed to its servants and averred that if the plaintiff was injured as he claims it was due entirely to the fact that he attempted to alight from a moving car.
There was judgment below in favor of the defendant, and plaintiff has appealed.
The record fails to prove that the car was stopped with any unusual jerk or jar, calculated to disturb plaintiff's equilibrium and the clear preponderance of the evidence is to the effect that plaintiff voluntarily alighted either by jumping or stepping from the rear platform while the car was in motion, and that his fall and resulting injuries were due to this act of imprudence.
The conductor did open the door before the car came to a stop, which appears to be the custom. It is insisted that it was negligent for him to do so, but, the open door has nothing to do with the accident which, as we have said, was caused by the imprudent action of plaintiff in voluntarily alighting from the car while it was in motion.
For the reasons assigned, the judgment appeal from is affirmed.
Affirmed.